Citation Nr: 0921069	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-35 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a heart disability.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a heart 
disability.  The Board remanded this claim for additional 
development in December 2007.  


FINDINGS OF FACT

1.  The Veteran's heart murmur, noted on his entrance 
examination, pre-existed his period of service, and did not 
permanently increase in severity during his service.  

2.  The Veteran's coronary artery disease manifested many 
years after separation from service and is not related to his 
period of active duty or to any incident therein.  


CONCLUSION OF LAW

The Veteran's heart disability was not aggravated by active 
service and is not otherwise related to his period of active 
duty.  38 U.S.C.A. § 1131, 1132, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2008).  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

A disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists military 
service.  However, service connection for congenital, 
developmental, or familial diseases can be granted if 
manifestations of the disease in service constitute 
aggravation of the condition.  38 C.F.R. §§ 3.303, 3.304, 
3.310; VAOPGCPREC 82-90 (July 18, 1990); 56 Fed. Reg. 45711 
(1990).   

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 
(1995) (presumption of aggravation created by § 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient 
flare-up during service of a preexisting disorder does not, 
in the absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, the usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

On examination prior to entrance into service in September 
1974, the Veteran was referred for evaluation by a 
cardiologist for a heart murmur that was found on his 
entrance examination.  The cardiologist found no evidence of 
any organic heart disease and diagnosed the Veteran with a 
functional heart murmur.  The Veteran's heart murmur was not 
considered to be disabling, and he was found fit for military 
service.  Because the Veteran's heart murmur, however, was 
noted at entrance into service, the Board finds that his 
heart murmur existed prior to service.  The pertinent 
question is thus whether his heart murmur was aggravated by 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

The Veteran's available service medical records are negative 
for any complaints of shortness of breath, chest pains, 
excessive fatigue, or any other symptoms related to a heart 
disability.  The records also do not show that he was treated 
for any heart disability during service.  

Post-service VA and private medical records dated from July 
2001 to October 2004 show that the Veteran received 
intermittent treatment for coronary artery disease, 
congestive heart failure, angina pectoris, and shortness of 
breath.  He received coronary artery bypass grafting in July 
2001 for his arteriosclerotic coronary artery disease and 
unstable angina.  He suffered post-operative complications of 
diffuse coronary artery vasospasms.  

On VA examination in April 2009, the Veteran complained of 
suffering from a recent episode of chest pain that lasted 
about 2 to 3 minutes.  He reported that it resolved on its 
own and that he did not take nitroglycerin.  He stated that 
it had felt like his breath was cutting off and that this had 
happened while he was walking.  He complained of experiencing 
shortness of breath after walking up 20 steps.  He denied any 
paroxysmal nocturnal dyspnea, orthopnea, pedal edema, or 
syncope.  He reported having had hypertension since around 
2000.  He stated that he had smoked half a pack of cigarettes 
a day from his period of service until 2001 after his first 
heart bypass surgery.  Examination revealed that the 
Veteran's lungs were clear and that he had good breath 
sounds.  There were no rales, rubs, or rhonchi.  The heart 
had a regular rhythm, and there were no murmurs appreciated 
on the examination.  There was no ventricular filling gallop 
or atrial gallop, and the point of maximal impulse was not 
displaced.  The pulses were full and symmetrical.  An 
echocardiogram showed normal structural function and ejection 
fraction of 55 percent.  A stress test was not conducted due 
to a resting angina which was within normal range.  A recent 
chest x-ray revealed no cardiomegaly.  The examiner reviewed 
the entire claims file and diagnosed the Veteran with 
coronary artery disease, essential hypertension, and 
functional heart murmur.  The examiner explained that the 
Veteran's heart murmur was functional, which meant that it 
was not organically significant.  The examiner asserted that 
there was no evidence that there had been any significant 
structural heart disease or any progression of disease in 
service.  The examiner stated that the Veteran's current 
heart-related problem was coronary artery disease and opined 
that it was not secondary to a valvular disease or caused by 
any type of heart murmur.  The examiner reasoned that the 
Veteran's risk factors for developing coronary artery disease 
included his long history of cigarette smoking, his male 
gender, hypercholesterolemia, and hypertension.  The examiner 
concluded that there were no findings based on the 
examination which would relate his current coronary artery 
disease to his history of a functional murmur at the time of 
induction into service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the April 2009 VA medical opinion 
finding that the Veteran's heart disability had not been 
aggravated by service and was not related to service in any 
way is probative and persuasive based on the examiner's 
comprehensive review of the file, thorough and detailed 
examination of the Veteran, and adequate rationale for the 
opinion.  In addition, there are no contrary competent 
medical opinions of record.   

The Board finds that the weight of the evidence of record in 
this case shows clearly and unmistakably that the Veteran's 
functional heart murmur pre-existed his period of service and 
was not permanently worsened, or aggravated, during service.  
The Board further finds that the weight of the evidence is 
against a finding that a relationship exists between the 
Veteran's active service and his current coronary artery 
disease.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence does not support a finding of a 
medical nexus between military service and the Veteran's 
heart disability.  The evidence also does not support a 
finding that the Veteran's pre-existing functional heart 
murmur was aggravated during his period of active service.  
The Board finds that the evidence of record weighs against 
such a finding.  Thus, the Board finds that service 
connection for a heart disability is not warranted.   

The Board has considered the Veteran's assertions that his 
heart disability is related to his period of active service.  
However, to the extent that the Veteran relates his current 
heart disability to his service, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).   

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's heart murmur pre-
existed his service and was not aggravated therein, and that 
his current heart disability is otherwise unrelated to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a heart disability, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004; a rating 
decision in February 2005; and a statement of the case in 
June 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2009 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a heart disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


